Citation Nr: 1521017	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  11-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified before an RO Decision Review Officer.  In May 2014, he testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that further development is necessary prior to appellate review.

The Board remanded this issue in November 2014 in part to obtain records of PTSD treatment the Veteran reported receiving at the Greenville Vet Center.  Specifically, in addition to the Veteran's reports, his VA psychiatrist had stated that the Veteran was continuing to attend a monthly PTSD group at the Vet Center, and an August 20, 2013 letter, submitted by the individual who was running the group sessions, stated the Veteran had been receiving treatment there since November 2003.  Although additional VA treatment records were associated with the claims file after the November 2014 remand, there is no indication that the AOJ attempted to obtain      any records associated with the Vet Center PTSD group.  Therefore, the claim must be remanded for that development.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Greenville Vet Center relating to the Veteran's treatment for PTSD at that facility dating since 2010, including therapy and group PTSD sessions.  All attempts to obtain the records should be documented in the claims file.  If any records are unavailable, the file should be annotated to reflect such, and the Veteran and his representative should be notified of such.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




